 
 
I 
111th CONGRESS 1st Session 
H. R. 4392 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2009 
Mr. Payne (for himself, Ms. Watson, Mr. Fattah, Mr. Rush, Mr. Lewis of Georgia, Ms. Clarke, Ms. Jackson-Lee of Texas, Ms. Woolsey, Ms. Fudge, Mr. Jackson of Illinois, Ms. Lee of California, and Mr. Bishop of Georgia) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To amend the Foreign Assistance Act of 1961 to provide assistance to expand, improve, support, and promote higher education in the countries of sub-Saharan Africa. 
 
 
1.Short titleThis Act may be cited as the African Higher Education Expansion and Improvement Act of 2009. 
2.FindingsCongress finds the following: 
(1)The demand for higher education in Africa has been increasing at very high rates and is rapidly overtaking the capacity of current infrastructure and staffing capability.  
(2)Africa’s challenges in higher education are substantial and have important social, economic, and stability dimensions. 
(3)Despite increasing enrollments, sub-Saharan Africa’s gross enrollment ration is just 5 percent as compared to 11 percent in India, 20 percent in China, and 70 percent in high income countries. 
(4)On average, institutions of higher education in Africa have only about 70 percent of the staff required by their programs; staff development, nurturing and retention are important elements of higher education programming. 
(5)In 2005, only 28 percent of African University graduates completed their degrees in science and technology (STEM) fields—agriculture, engineering, health sciences, general sciences. 
(6)African higher education institutions have addressed many critical development challenges in collaboration with regional and international counterparts, such as the United Nations, the International Agricultural Research Centres, and bilateral and regional assistance agencies.  
(7)Higher education has expanded to provide more opportunities for advanced education to graduates of the secondary school systems and it has sought new ways to achieve university collaboration across national and regional boundaries.  
(8)Africa has made important strides as public universities have doubled from roughly 100 to 200 from 1990 to 2007 and private tertiary institutions have increased from around 24 to an estimated 468 during this same period. 
(9)Historically, sub-Saharan Africa was marked by several centers of excellence in higher education. Linked to former European sponsors, institutions such as Makerere University in Uganda, Kenyatta University in Kenya, Cheik Anta Diop University, Senegal, and the University of Ibadan in Nigeria graduated scholars and professionals that were highly prized around the globe and that served the interests of their respective nations well.  
(10)These universities serve as centres of excellence that also have major positive impacts on other universities in their respective regions, and are currently making substantial progress in regaining their national and international prominence. 
(11)Increasing rates of higher education in developing countries is a critical component to long-term economic growth and stability and poverty reduction. 
(12)Estimates indicate that a 1-year increase in tertiary education stock would raise steady-state levels of African Gross Domestic Product per capita by 12.2 percent due to factor inputs, potentially boosting incomes by 3 percent after 5 years. 
(13)Studies of 17 countries found that individuals with higher education levels were more likely to engage in entrepreneurial activity, and more educated entrepreneurs created larger numbers of jobs than less educated entrepreneurs. 
(14)Research has found a positive and statistically significant correlation between higher education enrollment rates and governance indicators, including absence of corruption, higher stands of rule of law, absence of ethnic tensions, increased bureaucratic quality, low risk of repudiation of contracts by governments, and low risk of appropriation abuse. 
(15)A cadre of skilled, educated Africans is a necessary component to addressing every sector of development, whether it be poverty alleviation and economic growth, combating disease, improving governance, or rule of law and human rights, but such a cadre does not currently exist in large enough numbers to truly effect a sea-change in these areas in most of the countries in the region. 
(16)Exchange programs which bring Africans to developed countries for training, while an essential component of building intellectual capacity in Africa, will not by themselves reach enough students and scholars to have a transformational effect on African institutions of higher education. 
3.Sense of CongressIt is the sense of Congress that— 
(1)support for primary and secondary education is vitally important to development in sub-Saharan Africa and such support should be increased; 
(2)the United States and other donors must respond to the increased need for qualified teachers and demand for access to higher education created by expanded access to primary and secondary education on the continent by providing commensurate assistance to colleges and universities in sub-Saharan Africa;  
(3)partnerships between United States colleges and universities and colleges and universities in sub-Saharan Africa represent an important means through which access to quality tertiary education;  
(4)members of the African Diaspora have a crucial role to play in improving the capacity of African colleges and universities; 
(5)the international donor community must help build indigenous intellectual capacity in sub-Saharan Africa in order to expand and enhance the ability of Africans to achieve economic growth, improve social and political stability, and to address such challenges as the HIV/AIDS pandemic, climate change, conflict and governance; and  
(6)the United States must commit to providing long-term assistance to build the capacity of higher education institutions in sub-Saharan Africa aimed at improving administrative capacity, physical infrastructure and curriculum to provide high quality education in fields such as the social, natural, biological, agricultural, life, computer and health sciences; technology; business; engineering; mathematics; economics; and education; and improve the ability of institutions in sub-Saharan Africa to support and produce effective research, as well as higher numbers of better trained undergraduate, graduate and post-graduate students and professionals to respond to the many challenges facing the region.  
4.Statement of policy It is the policy of the United States to provide long-term assistance to expand, improve, support, and promote higher education in Africa by building the capacity of African colleges and universities, through partnerships with colleges and universities in the United States to expand opportunities for students to obtain high quality undergraduate- and graduate-level degrees, as well as post-graduate training, at African colleges and universities.  
5.Assistance to expand and improve higher education in sub-Saharan AfricaChapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by inserting after section 105 the following new section:  
 
105A.Assistance to expand and improve higher education in sub-Saharan Africa 
(a)AuthorizationThe President, acting through the Director, is authorized to provide long-term assistance to expand, improve, support, and promote higher education in sub-Saharan Africa. 
(b)Activities supportedAssistance provided under subsection (a) shall, to the maximum extent practicable, be used to— 
(1)build the capacity of sub-Saharan African colleges and universities in the areas of— 
(A)professional and academic training and faculty development and technical expertise with particular emphasis on mentoring and retention of young and new faculty; 
(B)development and strengthening of educational administrative capacity; 
(C)undergraduate, graduate, and graduate curricula development; 
(D)improving infrastructure of academic facilities; and 
(E)technical capacity, especially in the areas of research and institutional development;  
(2)establish, expand, and promote linkages and partnerships between African colleges and universities and United States colleges and universities, with special attention to the inclusion of historically Black colleges and universities in the United States;  
(3)assist with efforts to recruit and retain women as students, faculty, and administrators at African colleges and universities; and 
(4)establish an American University in West Africa. 
(c)Director of Assistance To Support and Promote Higher Education in Sub-Saharan Africa 
(1)In generalNot later than 60 days after the date of the enactment of this section, the Administrator shall designate a Director of Assistance to Support and Promote Higher Education in Sub-Saharan Africa, who shall report directly to the Administrator, and who shall to carry out the responsibilities described in paragraph (2).  
(2)ResponsibilitiesThe responsibilities referred to in paragraph (1) include— 
(A)ongoing consultations with African governments, particularly ministries of education, regional organizations, and relevant educational institutions, teachers unions, and education and educators’ organizations with respect to carrying out the activities described in subsection (b);  
(B)providing long-term assistance under subsection (a) to administer and support the activities described in subsection (b); and  
(C)coordinating with other bureaus with in the Agency, with other relevant United States Government agencies, with the United States and African private sectors, with the higher education community in the United States, and with other bilateral and multilateral donors to maximize the gains and impact of activities carried out under subsection (b)(1). 
(3)PlanNo later than one year after the enactment of this section, the Director shall submit to the Administrator a plan to establish an American University in West Africa. In developing the plan, the Director shall— 
(A)review existing international American University models in other countries, such as the American University in Cairo, the American University in Beruit, the American University in Nigeria, and others;  
(B)consult relevant local African nongovernmental organizations, political and civic leaders, private and higher education sectors, and other stakeholders; 
(C)identify potential sources for sustainable funding including foundations, the private sector, and other local, national, and multilateral donors;  
(D)identify key principles and features that would distinguish the American University in West Africa from existing institutions in the region for transforming the region’s social and economic development through institutional and capacity building;  
(E)develop a process and criteria for site selection, including an assessment of national legal framework for new universities, whereupon the institution shall be known as the American university in country name; and 
(F)outline a process for implementation. 
(d)Sub-Saharan African Higher Education Advisory Board 
(1)EstablishmentThere is hereby established within the Agency a Sub-Saharan African Higher Education Advisory Board. 
(2)Membership 
(A)Number and appointmentThe Board shall be composed of members appointed by the Administrator in consultation with the Speaker and the minority leader of the House of Representatives and the majority and minority leaders of the Senate.  
(B)QualificationsThe members of the Board shall be individuals from the private sector, three of whom shall have demonstrable knowledge of Africa, the field of higher education or higher education in Africa, three of whom shall be from higher education institutions from Africa from a list submitted by the Association of African Universities, and one of whom shall be a president of an historically Black college or university in the United States.  
(3)DutiesThe Board shall— 
(A)advise and assist the Director in carrying out the responsibilities described in this section;  
(B)not less than twice a year, meet with senior officials of the Agency in order to fulfill the duty described in subparagraph (A); and  
(C)once a year, submit to the Director and Administrator a report, which shall be made publicly available, which—  
(i)describes and evaluates the implementation of this section for the preceding year; and  
(ii)evaluates the implementation of this section for the preceding year, including the extent to which— 
(I)the requirement of subsection (b)(2) with respect to participation of historically Black colleges and universities in the United States was met; and 
(II)the requirement of subsection (b)(3) was met.  
(e)Public private partnershipsThe Director and the Board shall make every effort to leverage resources from the private sector in carrying out the responsibilities described in this section.  
(f)Reports to Congress 
(1)Initial reportNot later than 1 year after the date of the enactment of this section, the President shall transmit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that contains— 
(A)benchmarks for measuring the long-term impact of activities carried out under this section; 
(B)a proposal for enhancing opportunities for the African Diaspora to engage in activities to improve the capacity, on either an on-going or short-term basis, of colleges and universities in their country of origin; and  
(C)plans for specific interventions to support the recruitment and retention of young and new professors, scholars, and researchers at African colleges and universities that identifies barriers to their recruitment and retention and details programmatic interventions undertaken to overcome such barriers.  
(2)Annual reportNot later than 1 year after the date of transmission of the initial report under paragraph (1), and every year thereafter through fiscal year 2014, the President shall transmit to the congressional committees specified in paragraph (1) a report that contains a description of the activities carried out under this section for the preceding fiscal year and the progress made toward achieving the benchmarks outlined in the initial report, and any program adjustments undertaken to improve efforts to achieve those benchmarks.  
(g)DefinitionsIn this section— 
(1)the term Administrator means the Administrator of the Agency; 
(2)the term Agency means the United States Agency for International Development;  
(3)the term Board means the Sub-Saharan African Higher Education Advisory Board established pursuant to subsection (d); 
(4)the term Director means the Director of Assistance to Support and Promote Higher Education in Sub-Saharan Africa designated pursuant to subsection (c); and 
(5)the term higher education means post-secondary undergraduate, graduate, and postgraduate academic training. 
(h)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated to the President such sums as may be necessary for each of the fiscal years 2010 through 2014. Of the amount appropriated pursuant to the authorization of appropriations under this subsection for a fiscal year, such sums as may be necessary are authorized to be provided for planning the Africa University in West Africa and such sums as may be necessary for initial start up of the University. . 
 
